number release date id office uilc cca_2012121808223337 --------- from -------------------- sent tuesday date am to ------------------- cc ------------------------------- subject re tefra question the old irm provision is out of date we have corrected it in training materials other places in the irm and in a chief_counsel notice page before llc's came into existence the irm was correct since a tmp was always a general_partner authorized to bind the tefra entity under state law but an llc can have a non-manager tmp the tmp is a creature of statute and none of its statutory powers give it any authority to sign any document on behalf of the tefra entity itself a statute extension that a tmp signs is on behalf of the partners not the partnership can sign documents for the tmp since its own tmp as such will not have this power under the code if the tmp is itself a flow-through_entity we must look to state law to determine who attachment cc notice_2009_27
